In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00012-CR
     ___________________________

RAYMOND EDWARD LUMSDEN, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 211th District Court
          Denton County, Texas
      Trial Court No. F15-1103-211


  Before Birdwell, Bassel, and Wallach, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                    I. Introduction

      Appellant Raymond Edward Lumsden—who was convicted in 2016 of

aggravated sexual assault of a child, indecency with a child, and criminal solicitation of

a minor and whose conviction we affirmed on appeal1—appeals from the order

denying his second and third motions for postconviction forensic DNA testing under

Chapter 64 of the Texas Code of Criminal Procedure and his request for appointed

counsel.2 In a single issue, Lumsden argues that the trial court erred by denying his

second and third motions in which he sought DNA testing of the victim’s underwear

that was not previously tested and retesting of the vaginal swabs. Because Lumsden

failed to attach to his second motion an affidavit as required by Chapter 64 and

included only conclusory statements about allegedly newer testing techniques to be

used for retesting the vaginal swabs and because any DNA from Lumsden or his son

that might be found on the victim’s underwear would not exculpate Lumsden due to

other substantial evidence of his guilt, we conclude that the trial court did not err by

denying Lumsden’s second and third motions for DNA testing. We therefore affirm.




      1
        See Lumsden v. State, 564 S.W.3d 858, 866, 901 (Tex. App.—Fort Worth 2018,
pet. ref’d).
      2
       Lumsden does not appear to challenge the portion of the order that denied his
request for the appointment of counsel. We therefore affirm that portion of the
order.

                                            2
                                   II. Background

      A.     The Trial Testimony

      Our prior opinion set forth a thorough background of the facts. See Lumsden,

564 S.W.3d at 866–74. We therefore borrow the pertinent facts from it:

      Allison,[3] who was almost nine years old at the time of the trial, testified
      that after her mother Kelly started dating Lumsden, they moved in with
      him. Allison had her own room at Lumsden’s house.

             On the night in question, Kelly went to bed early because she was
      not feeling well. Allison’s brother David had also gone to bed. Allison
      stayed up late watching television with Lumsden.[4] At one point, she
      went upstairs to grab a blanket and a pillow because she was really
      sleepy. She laid down beside Lumsden, who was sitting on the couch
      watching television. While Allison was laying on her back on the couch,
      Lumsden put his pointer finger under her purple and pink monkey
      pajamas and under her panties and touched her “privates.” Allison said
      that Lumsden touched the outside of her private that she used to pee
      and that his pointer finger stayed still, which made her “[a] little
      uncomfortable.” Lumsden touched the inside of the part that Allison
      used to poop. Allison testified that Lumsden wanted her to touch “the
      thing he went pee with,” but she said no. Allison became hungry and
      asked for red Jell-O, which Lumsden allowed her to have. Afterwards,
      Lumsden went to bed, and she slept on the couch because she was too
      tired to go upstairs to her room. Allison testified that the time on the
      clock reflected that it was midnight.

             The next morning, after Kelly came downstairs and woke up
      Allison, Allison told her that Lumsden had touched her privates. Kelly
      then took Allison to the police station, and from there, the police

      3
       We used pseudonyms to refer to the complainant, her mother, and all minors.
See Tex. R. App. P. 9.10(a)(3); McClendon v. State, 643 S.W.2d 936, 936 n.1 (Tex. Crim.
App. [Panel Op.] 1982). We use those same pseudonyms in this opinion.
      4
        No other individuals were in the home that night; John, who is Lumsden’s
son, testified that he was not at his dad’s house on the night in question. Lumsden, 564
S.W.3d at 872.

                                           3
      escorted Kelly and Allison to the hospital. Allison told a nurse what
      Lumsden had done to her and underwent a physical exam.

             The following day, Allison recounted the touching to a forensic
      interviewer at the Children’s Advocacy Center. . . .

             ....

             . . . Nurse Carriker testified that she performed Allison’s physical
      exam at 2:00 p.m. on March 11, 2015, which was approximately fourteen
      hours after the incident. Nurse Carriker explained that during the exam,
      she noted “generalized redness” that covered Allison’s vaginal area and a
      tear or a cut “barely inside the anal opening at about 7:00.” Nurse
      Carriker testified that the redness on Allison’s vagina was consistent with
      Allison’s statement that Lumsden had put his finger there[5] . . . . Nurse
      Carriker swabbed Allison’s mouth, vagina, anus, and fingernail area and
      combed through her hair to collect biological evidence.

             ....

             Ashleigh Berg, an investigator with the Denton County Sheriff’s
      Office, testified that she went to Lumsden’s residence . . . to execute a
      search warrant. Berg found blankets and a pillow on the couch, which
      looked like it “was made up into a bed,” and were consistent with
      Allison’s statement. Berg also found an empty serving cup of Jell-O on
      the top of the trash can in the pantry in the kitchen and the pull-off lid
      was on the countertop in the kitchen, which she testified was consistent
      with Allison’s statement. . . .

             ....

             Christina Capt, who is a technical leader and a forensic DNA
      analyst with the University of North Texas Center for Human
      Identification, testified that the vaginal swabs that had been taken from
      Allison were used to develop an unknown Y STR profile. The buccal
      swabs from Lumsden were used to develop a known Y STR profile.
      Capt explained that the profile developed for Lumsden was compared to

      5
       Nurse Carriker also testified that at the outset of meeting Allison, she asked
Allison if she knew why she was at the hospital, and Allison told her that “Ray [had]
touched her private part or her privates.” Id. at 869–70.

                                          4
       the profile from Allison’s vaginal swab, and “at all nine locations where
       we obtained data for the vaginal swab, there was an exact match with the
       alleles detected in Raymond Lumsden’s profile.” Capt testified that she
       was thus not able to exclude Lumsden from being a contributor to the
       unknown Y STR profile found in Allison’s vaginal swabs. Capt further
       testified that six out of 10,000 people would have the same nine markers
       that were located in this case and that no other male contributors were
       detected on any of the items that were tested.

              ....

              Lumsden admitted that he could not explain the DNA evidence.
       Lumsden testified that his son John did not sexually assault Allison and
       that none of his other patrilineal relatives were in his home on the night
       in question.

Id. at 866–67, 870–74 (footnotes omitted).

       B.     Lumsden’s Expert’s Report

       After Capt’s testing, Lumsden had the vaginal swabs and anal swabs re-

analyzed by Suzanna Ryan at Ryan Forensic in California. Ryan did not testify at trial,

and thus her report was not admitted into evidence. Ryan’s report, which was

attached as an exhibit to Lumsden’s third motion for DNA testing, included findings

similar to Capt’s:

       No male DNA results were obtained from the amplification of the anal
       swab sample. In fact, no male DNA at all was detected during the
       quantitation stage of analysis. The male quantitation system in use at the
       UNT laboratory is quite sensitive - capable of detecting the DNA from
       about 3 or 4 cells’ worth of DNA, yet no male DNA was detected from
       this sample.

             . . . A low-level, partial, male profile has been detected in the
       vaginal swab sample. Re-analysis of the data at a lower analytical
       threshold than used by the UNT laboratory reveals the possible presence
       of more than one male individual . . . . However, a major male profile is

                                             5
       present[,] and this profile is consistent with Mr. Lumsden and with any
       paternally related male individual.

       Ryan also opined in her report about the possibility of secondary DNA

transfers:

       4. The amount of male DNA detected on what has been labeled as the
       vaginal swab is very low level[,] and there is no way to determine,
       through DNA testing, whether the DNA was deposited via a direct
       contact or through an indirect (secondary) transfer. Considering that
       [Allison] and Mr. Lumsden [had been] residing in the home together for
       several months[,] there are many ways in which the DNA located in
       [Allison’s] vaginal area could have transferred here.

               It is known that DNA can transfer from person to person or
       from person to object through a direct contact. The amount of DNA
       that can transfer through direct contact varies from person to person but
       can range from no detectable DNA all the way up to 160 nanograms
       (Kamphausen) or 169 ng (Daty et al). It has also been illustrated through
       various peer-reviewed journal articles (Cale et al, for example) that DNA
       can transfer secondarily, through an intermediary. This can be from
       person to person to object or from person to object to person. An
       example would include the transfer of Person A’s DNA to Person B’s
       hands through a hug or handshake (direct transfer). Person A’s DNA
       would then be available for further transfer onto an object that is
       touched by Person B (a cell phone, a door knob, a weapon) or even onto
       another location on Person B’s body. For example, if Person B touched
       [his] face, neck, or genital area, it has been shown by Graham and Rutty
       and by Jones et al among others that DNA can transfer from a person’s
       hands to other areas on [his] bod[y].

              Secondary transfer can also occur from person to object to
       person. An example of this sort of transfer could be if Person A dried
       [his] hands on a towel, thus transferring [his] DNA to the towel (primary
       transfer). If Person B then used that same towel to dry [her] hands or
       body, [she] could inadvertently transfer some of Person A’s DNA to
       [her] body during the drying process.

              Secondary transfer of blood, saliva, vaginal secretions, and semen
       (as well as possibly skin cells) can also occur in the laundering process as

                                            6
described by Noël et al and Kamphausen et al (2015) who both observed
transfer of body fluids onto clean clothing items during the laundering
process.

       Noël et al found in their research that underwear of girls in
volunteer family groups consistently demonstrated the presence of DNA
from all members of the family, including the father, mother, and
siblings. Y-STR testing would make it even more likely to detect [a]
male family member’s DNA on a female family member’s underwear
since it ignores the presence of female DNA.

       In this case, since the laboratory did not analyze the underwear, it
is unknown whether Lumsden’s DNA is also present on [Allison’s]
underwear as “background” DNA from living in the same home as
Lumsden and his male child. Any DNA present on [Allison’s]
underwear could easily transfer to her vaginal area while she was wearing
the underwear. The possible low-level presence of more than one male
individual at two loci could be further proof of some sort of secondary
DNA transfer event.

       5. Since a low amount of male DNA was detected in an excess of
female DNA, Y-STR testing had to be conducted in this case in order to
obtain any usable DNA results. However, Y-STR testing is different
than traditional autosomal testing in that even when a full DNA profile
is obtained, the lab can’t identify one individual to the exclusion of all
others.

       Due to the paternal inheritance of the Y-chromosome, Mr.
Lumsden’s son (in fact, all of his paternal male relatives) would have
exactly the same Y-STR profile[,] and it would be impossible to
differentiate between the two individuals[’] DNA based upon Y-STR
testing. Considering this fact, it cannot be stated with any certainty that
Lumsden’s DNA is truly present in the vaginal area of [Allison]. First,
only a partial profile has been obtained. If any of the 8 loci where no
results were obtained happened to not be consistent with Lumsden, he
would be 100% excluded as a possible contributor to the DNA profile.
In addition, the DNA detected on the vaginal swab could just as easily
be from a secondary transfer event involving Lumsden’s son’s DNA. If
the two children shared a bathroom, bedroom, hamper, or other
communal items[,] it would be very easy for DNA from Lumsden’s son


                                    7
      to be picked up on [Allison’s] hands or clothing and be further
      transferred to her vaginal area.

             The longer a person lives in a particular home, the more of [his]
      DNA we would expect to find. Touch DNA can last for extended
      periods of time indoors with one study indicating full “touch” DNA
      profiles obtained up to 6 weeks after deposition (Raymond et al). This
      was the longest time period studied, so it is quite likely, and supported by
      anecdotal evidence, that touch or transfer DNA can remain for even
      longer time periods.

             6. In this case it is impossible to determine how the male DNA
      arrived on the vaginal area of [Allison] (primary or secondary transfer)[,]
      and it is impossible to determine exactly whose DNA is actually present
      due to the partial Y-STR profile and the paternal inheritance
      demonstrated with Y-STR typing. It should be noted that the
      probability of randomly selecting an unrelated Caucasian individual who
      could also be a contributor to the partial profile obtained from the
      vaginal swab sample is 1 in 2,457 and, if even one of the 8 loci where no
      results were obtained is found to be inconsistent with Mr. Lumsden’s
      known DNA profile[,] he would be eliminated as a possible contributor
      to the DNA detected in this sample.

      C.     The Postconviction Motions

      After our opinion issued, Lumsden filed his first motion for DNA testing,

which the trial court denied in April 2019.

      The following April, Lumsden filed his application for writ of habeas corpus.

In August 2020, the trial court recommended that Lumsden’s application be denied.6




      6
       After the parties filed their briefs, the Texas Court of Criminal Appeals denied
Lumsden’s application without a written order on June 2, 2021.                      See
https://search.txcourts.gov/SearchMedia.aspx?MediaVersionID=b7e80ed3-6c7d-4da
f-8a5e-7c9fef9e80e4&coa=coscca&DT=ACTION%20TAKEN&MediaID=4f3773f
4-ae43-4a05-af22-3659a8559177 (last visited Sept. 16, 2021).

                                              8
      In early November 2020, Lumsden, acting pro se, filed his second motion for

DNA testing, requesting that “Y-Chromosome testing be used along with True[]

Allel[e] testing on previously tested material and to test the underwear of the

complainant[,] which has never been tested.” He attached two articles on touch DNA

and secondary transfer and one article on TrueAllele testing, but he did not attach an

affidavit to his motion.

      Later that November, Lumsden’s postconviction counsel filed a third motion

for DNA testing, requesting testing only of “the underwear the complainant wore the

night of the assaults”; this motion did not request a specific type of testing other than

one that employs “a scientific method sufficiently reliable and relevant to be

admissible under Rule 702, Texas Rules of Evidence.” The third motion attached,

among other documents, an affidavit from Lumsden and Ryan’s report.

      Without holding an evidentiary hearing, the trial court denied Lumsden’s

second and third motions for DNA testing in a single order.

      III. Denial of Motions for Postconviction DNA Testing Was Proper

      In a single issue, Lumsden argues that the trial court erred by denying his

second and third motions for forensic DNA testing. Within his sole issue, Lumsden

argues that newer technology—autosomal Y-STR testing—exists “that can identify

the exact person the DNA belongs to, even between a father and his male children”;

that identity is an issue; that the evidence was not previously tested through no fault

of his own; and that the State’s refusal to release biological evidence for testing and

                                           9
the trial court’s refusal to order DNA testing has deprived him of his liberty interests

in utilizing state procedures to obtain reversal of his convictions.      The crux of

Lumsden’s argument is that there was allegedly a secondary transfer of DNA in this

case: Allison’s underwear from that night might have Lumsden’s or his “son’s DNA

on [it] from living in the same home for months, sharing laundry, etc.” and that the

DNA was then transferred from Allison’s underwear to her vagina. As we explain

below, the trial court did not err by denying Lumsden’s motions for DNA testing

when Lumsden failed to meet Chapter 64’s prerequisites that require a convicted

person (1) to attach to the motion an affidavit containing statements of fact in

support of the motion, and (2) to show by a preponderance of the evidence that he

would not have been convicted if exculpatory results had been obtained through

DNA testing.

      A.     Standard of Review

      The Texas Court of Criminal Appeals has explained the standard of review for

Chapter 64 DNA testing as follows:

      In reviewing a judge’s ruling on a Chapter 64 motion, this Court gives
      almost total deference to the judge’s resolution of historical fact issues
      supported by the record and application-of-law-to-fact issues turning on
      witness credibility and demeanor. Reed v. State, 541 S.W.3d 759, 768
      (Tex. Crim. App. 2017). But we consider de novo all other application-of-
      law-to-fact questions. Id. at 768–69.

Ramirez v. State, 621 S.W.3d 711, 718 (Tex. Crim. App. 2021).




                                          10
      B.     Standards to Obtain DNA Testing under Chapter 64

      To obtain postconviction DNA testing, the movant must meet the

requirements of Article 64.03 of the Code of Criminal Procedure, which provides that

      (a) A convicting court may order forensic DNA testing under this
      chapter only if:

             (1) the court finds that:

                    (A) the evidence:

                           (i) still exists and is in a condition making DNA
                           testing possible; and

                           (ii) has been subjected to a chain of custody
                           sufficient to establish that it has not been
                           substituted, tampered with, replaced, or altered in
                           any material respect;

                    (B) there is a reasonable likelihood that the evidence
                    contains biological material suitable for DNA testing; and

                    (C) identity was or is an issue in the case; and

             (2) the convicted person establishes by a preponderance of the
             evidence that:

                    (A) the person would not have been convicted if
                    exculpatory results had been obtained through DNA
                    testing; and

                    (B) the request for the proposed DNA testing is not made
                    to unreasonably delay the execution of sentence or
                    administration of justice.

Tex. Code Crim. Proc. Ann. art. 64.03(a).




                                            11
      We have explained when a person is entitled to DNA testing and the burden he

must meet as follows:

      Under Article 64.03, a convicted person is not entitled to DNA testing
      unless he first shows that there is “greater than a 50% chance that he
      would not have been convicted if DNA testing provided exculpatory
      results.” Ex parte Gutierrez, 337 S.W.3d 883, 899 (Tex. Crim. App. 2011)
      (quoting Prible [v. State], 245 S.W.3d [466,] 467–68 [(Tex. Crim. App.
      2008)]); see also Smith v. State, 165 S.W.3d 361, 364 (Tex. Crim. App.
      2005). This burden is met “if the record shows that exculpatory DNA
      test results, excluding the defendant as the donor of the material, would
      establish, by a preponderance of the evidence, that the defendant would
      not have been convicted.” Gutierrez, 337 S.W.3d at 899. “A ‘favorable’
      DNA test result must be the sort of evidence that would affirmatively
      cast doubt upon the validity of the inmate’s conviction; otherwise, DNA
      testing would simply ‘muddy the waters.’” Id. at 892.

             Generally, a movant does not satisfy his burden under Article
      64.03 if “the record contains other substantial evidence of guilt
      independent of that for which the movant seeks DNA testing.”
      Swearingen v. State, 303 S.W.3d 728, 736 (Tex. Crim. App. 2010); see also
      Dunning v. State, 572 S.W.3d 685, 698 (Tex. Crim. App. 2019) (“When the
      true exculpatory value of the test results are weighed against all of the
      inculpatory evidence, we conclude that Appellant has not shown that,
      had the results been available during the trial of the offense, it is
      reasonably probable that he would not have been convicted.”).

Copple v. State, No. 02-19-00120-CR, 2020 WL 101867, at *4 (Tex. App. —Fort Worth

Jan. 9, 2020, no pet.) (mem. op., not designated for publication).

      Additionally, the motion seeking DNA testing must meet specific statutory

requirements. The statute enumerates the following requirements that are relevant to

the context of Lumsden’s motions:

      (b) The motion may request forensic DNA testing only of evidence
      described by Subsection (a–1) that was secured in relation to the offense


                                           12
       that is the basis of the challenged conviction and was in the possession
       of the [S]tate during the trial of the offense, but:

               (1) was not previously subjected to DNA testing; or

               (2) although previously subjected to DNA testing:

                       (A) can be subjected to testing with newer testing
                       techniques that provide a reasonable likelihood of results
                       that are more accurate and probative than the results of the
                       previous test[.]

Tex. Code Crim. Proc. Ann. art. 64.01(b)(1), (2)(A).7 Further, the motion “must be

accompanied by an affidavit, sworn to by the convicted person, containing statements

of fact in support of the motion.” Id. art. 64.01(a–1).

       The Austin Court of Appeals recently noted,

       For retesting, “the convicted person must show that although previously
       subjected to DNA testing, the evidence can be subjected to testing with
       newer techniques that provide a reasonable likelihood of results that are
       more accurate and probative than the results of the previous test.” See
       Padilla v. State, Nos. 03-12-00299[-CR, 03-12-00300-CR, 03-12-]00301-
       CR, 2013 WL 3185896, at *5 (Tex. App.—Austin June 20, 2013, pet.
       ref’d) (mem. op., not designated for publication). “To meet this burden,
       the convicted person must provide statements of fact in support of his
       claims; general, conclusory statements are insufficient.” Id.

In re Keller, No. 03-18-00420-CR, 2019 WL 1561817, at *5 (Tex. App.—Austin

Apr. 11, 2019, pet. ref’d) (mem. op., not designated for publication).


       7
        Article 64.01 does not specify the level of accuracy that the requested newer
testing techniques must achieve in order for the trial court to grant a motion
requesting retesting. But Article 64.03(d)(2) states that if the court orders DNA
testing, “the court shall include in the order requirements that[] the DNA testing
employ a scientific method sufficiently reliable and relevant to be admissible under Rule 702, Texas
Rules of Evidence.” See id. art. 64.03(d)(2) (emphasis added).

                                                13
      C.     Analysis

             1.     As an initial matter, we assume that Lumsden preserved the
                    main argument that he makes in this appeal.

      The State contends that Lumsden did not argue in the trial court for the testing

technique that he requests in his appellate brief. The State points out that Lumsden’s

second motion for DNA testing requested “Y-Chromosome testing be used along

with True[]Allel[e] testing”; that Lumsden’s third motion for DNA testing did not

request a specific type of testing; and that Lumsden’s brief requests “autosomal Y-

STR testing.” We recognize that the wording varies between Lumsden’s second

motion and his brief, but without a more detailed explanation of the various types of

DNA testing, we are not in a position to decide whether “Y-Chromosome testing . . .

along with True[]Allel[e] testing” differs from or is a type of “autosomal Y-STR

testing.” Broadly construing Lumsden’s arguments to challenge the trial court’s denial

of these types of testing, we will assume that he preserved his complaint for appeal.

See Tex. R. App. P. 38.9.




                                         14
             2.     The trial court properly denied retesting of the vaginal
                    swabs. 8

      Lumsden’s second motion for DNA testing requested retesting of the vaginal

swabs that were collected during Allison’s physical exam at the hospital. Lumsden’s

second motion for DNA testing is deficient in its attempt to allege that the biological

material on the vaginal swabs “can be subjected to testing with newer testing

techniques that provide a reasonable likelihood of results that are more accurate and


      8
        Lumsden’s brief initially states that he seeks testing of Allison’s underwear and
retesting of “all of the swabs previously tested only for Y-STR.” However, Lumsden
is not consistent in what items he wants tested or retested. In one place in his brief,
Lumsden seeks “DNA testing of the untested underwear”; in another place, he states
that “a full [DNA] profile could be found on the underwear, or other untested items”;
and then he prays that “this [c]ourt order [that] DNA testing be done on all of the
untested materials in the [S]tate’s possession, as well as retesting on the vaginal
swabs.”

        To the extent that Lumsden challenges the trial court’s denial of his request for
testing of untested items other than Allison’s underwear, we overrule that challenge.
He has not identified the other items that were not tested for DNA (which the record
lists as the other items in the sexual assault kit—oral swabs and smear, a reference
buccal sample, fingernail scrapings, and head hair combing and comb—and one of
Lumsden’s reference buccal swabs), nor has he provided any discussion or analysis
about these items, much less attempted to meet the Chapter 64 threshold showing
that there is a greater than 50% chance that he would not have been convicted if
DNA testing showed that his or another person’s DNA was on such items.

       Similarly, to the extent that Lumsden challenges the trial court’s denial of his
request to retest previously tested swabs other than the vaginal swabs, we overrule
that challenge because he has not explained how retesting the anal swabs—the only
other swabs that the record shows were tested for DNA—would exculpate him when
the record demonstrates that no male DNA was obtained from the anal swabs.

       We therefore limit our review and analysis to the trial court’s denial of testing
for Allison’s underwear and retesting of the vaginal swabs.

                                           15
probative than the results of the previous test.” See Tex. Code Crim. Proc. Ann. art.

64.01(b)(2)(A). As explained below, Lumsden’s conclusory statements about the

newer testing technique that he requested to be employed and his failure to attach an

affidavit or unsworn declaration prevent him from meeting the prerequisites of

Chapter 64 to obtain retesting of the vaginal swabs. Alternatively, he fails to show by

a preponderance of the evidence that he would not have been convicted if

exculpatory results had been obtained through retesting of the vaginal swabs.

      With regard to the vaginal swabs, Lumsden’s second motion for DNA testing

requested that “Y-Chromosome testing be used along with True[]Allel[e] testing.”

Lumsden’s second motion then contains four statements about the TrueAllele testing

that is apparently performed by a company named Cybergenetics:

      Cybergenetics current[ly] employs a scientific testing that they call[]
      “TrueAllel[e] Testing.” In this testing, they are able to determine
      identity, or lack thereof, by using these testing procedures. In fact, so
      much so, that numerous Innocence Project[s] across the country have
      used them to obtain evidence sufficient to exon[]erate those wrongfully
      convicted such as Lumsden was. More so, Lumsden can use
      Cybergenetics to prove beyond a shadow of a doubt that the [S]tate
      knowingly used false scientific expert testimony to obtain a conviction,
      something the [S]tate has basically already done in their responses and
      exhibits[] but fail to admit.

      Lumsden’s second motion was not accompanied by an affidavit containing

statements of fact in support of his motion. The only documents accompanying his




                                          16
motion are three articles. Of the three articles,9 only an article from The Atlantic

references the TrueAllele testing from Cybergenetics:

      [Mark] Perlin[, the CEO of the DNA-testing firm Cybergenetics,] grew
      interested in DNA-typing techniques in the 1990s, while working as a
      researcher on genome technology at Carnegie Mellon, and spent some
      time reviewing recent papers on forensic usage. He was “really
      disappointed” by what he found . . . : Faced with complex DNA
      mixtures, analysts too frequently arrived at flawed conclusions. An
      experienced coder, he set about designing software that could take some
      of the guesswork out of DNA profiling. It could also process results
      much faster. In 1996, Perlin waved goodbye to his post at Carnegie
      Mellon, and together with his wife, Ria David, and a small cadre of
      employees, focused on developing a program they dubbed TrueAllele.

             At the core of TrueAllele is an algorithm: Data from DNA test
      strips are uploaded to a computer and run through an array of
      probability models until the software spits out a likelihood ratio—the
      probability, weighed against coincidence, that sample X is a match with
      sample Y. The idea . . . was to correctly differentiate individual DNA
      profiles found at the scene of a crime. [For] example: A lab submits
      data from a complex DNA mixture found on a knife used in a homicide.
      The TrueAllele system might conclude that a match between the knife
      and a suspect is “5 trillion times more probable than coincidence,” and
      thus that the suspect almost certainly touched the knife. No more
      analysts squinting at their equipment, trying to correspond alleles with
      contributors. [According to Perlin,] “Our program . . . is able to do all
      that for you, more accurately.”

Matthew Shaer, The False Promise of DNA Testing, The Atlantic, June 2016

(https://www.theatlantic.com/magazine/archive/2016/06/a-reasonable-doubt/480747/)

(last visited Sept. 16, 2021). However, the article further states that Cybergenetics has

declined to make public the algorithm that drives the program; thus, its critics state

that it creates “a black-box situation”: “The data go in, and out comes the solution,

      9
       The remaining articles discuss touch DNA and secondary transfer of DNA.

                                           17
and we’re not fully informed of what happened in between.” Id. The 2016 article

goes on to state that “TrueAllele is just one of a number of ‘probabilistic genotyping’

programs developed in recent years—and as the technology has become more

prominent, so too have concerns that it could be replicating the problems that it aims

to solve.” Id. The article details how the Legal Aid Society of New York successfully

challenged a comparable software program, the Forensic Statistical Tool (FST):

       In 2011, Legal Aid requested a hearing to question whether the software
       met the Frye standard of acceptance by the larger scientific community.
       To [the Legal Aid attorney] and her team, it seemed at least plausible that
       a relatively untested tool, especially in analyzing very small and degraded
       samples (the FST, like TrueAllele, is sometimes used to analyze low-
       copy-number evidence), could be turning up allele matches where there
       were none[] or missing others that might have led technicians to an
       entirely different conclusion. And because the source code was kept
       secret, jurors couldn’t know the actual likelihood of a false match.

              At the hearing, bolstered by a range of expert testimony, [the
       Legal Aid attorney] and her colleagues argued that the FST, far from
       being established science, was an unknown quantity. (The medical
       examiner’s office refused to provide Legal Aid with the details of its
       code; in the end, the team was compelled to reverse-engineer the
       algorithm to show its flaws.)

              [The court] agreed. “Judges are, far and away, not the people best
       qualified to explain science,” he began his decision. Still, he added,
       efforts to legitimize the methods “must continue, if they are to
       persuade.” The FST evidence was ruled inadmissible.

Id.

       This article raises questions about the reliability of TrueAllele and similar

testing.   The only claim regarding the accuracy of TrueAllele is a self-serving

statement by the CEO of the company that developed it. And Lumsden provided no

                                           18
affidavit and no third-party evidence showing that TrueAllele testing is more accurate

and probative than the results of the previous testing on the vaginal swabs; thus, his

motion contains merely conclusory statements, which are insufficient. 10 See Manns v.

State, No. 02-19-00312-CR, 2020 WL 1466314, at *8 (Tex. App.—Fort Worth Mar.

26, 2020, no pet.) (mem. op., not designated for publication); Keller, 2019 WL

1561817, at *5.

      Additionally, to the extent that Lumsden seeks retesting using autosomal Y-

STR testing, he provided only conclusory statements about this type of testing as well.

As noted above, he did not request autosomal Y-STR testing in his second motion.

And although the third DNA motion attached an affidavit from Lumsden and Ryan’s

report, the motion makes no mention of autosomal Y-STR testing because it seeks

testing solely of the underwear, not retesting of any items, and thus did not need to

establish that a newer testing technique exists that is more accurate and probative than

the results of prior testing. Compare Tex. Code Crim. Proc. Ann. art. 64.01(b)(1), with

id. art. 64.01(b)(2)(A). The only mention of autosomal Y-STR testing is in Ryan’s

report, and the single-sentence reference implies that it might be more accurate than


      10
         Moreover, although the article from The Atlantic does not state when
TrueAllele’s development was complete, it states that Perlin and his wife focused on
developing it in 1996, and the article was published in June 2016, which was prior to
Lumsden’s September 2016 convictions. See id. Thus, it appears that the allegedly
“newer testing technique” that Lumsden relies on may have already been in existence
at the time of his trial in 2016. See Aekins v. State, No. 03-16-00598-CR, 2017 WL
2333213, at *7 n.4 (Tex. App.—Austin May 25, 2017, pet. ref’d) (mem. op., not
designated for publication).

                                          19
traditional Y-STR testing, but the sentence does not provide enough information or

detail to be more than a general, conclusory statement.

       Lumsden thus failed to meet the requirements of Article 64.01 in order for the

trial court to order retesting of the vaginal swabs with the techniques he requested.

See id. art. 64.01(a–1), (b)(2)(A); Nall v. State, No. 02-19-00008-CR, 2019 WL 2635571,

at *4 (Tex. App.—Fort Worth June 27, 2019, pet. ref’d) (per curiam) (mem. op., not

designated for publication) (holding that appellant failed to carry his burden to

establish his entitlement to postconviction DNA testing for previously tested items

because he provided no evidence or explanation that new testing techniques would

provide more accurate or probative testing); Trevino v. State, No. 04-18-00412-CR,

2019 WL 1370158, at *3 (Tex. App.—San Antonio Mar. 27, 2019, pet. ref’d) (mem.

op., not designated for publication) (same, collecting cases); see also Marks v. State, No.

2-09-144-CR, 2010 WL 598459, at *1 (Tex. App.—Fort Worth Feb. 18, 2010, no pet.)

(mem. op., not designated for publication) (upholding denial of motion for DNA

testing because appellant did not support his motion with an affidavit as required by

Article 64.01(a), nor did he affirm that all factual allegations in the motion were true).

       Alternatively, even if retesting of the vaginal swabs showed that Lumsden’s

son’s DNA was part of the DNA mixture, such evidence is not exculpatory evidence

in this case due to the additional evidence presented at trial. As set forth above,

Lumsden’s son was not present at the home on the night in question and was never

mentioned by Allison as the perpetrator. Allison mentioned only one perpetrator, and

                                            20
when she was asked to describe the events to her mother, the nurse, and the forensic

interviewer, she consistently said that Lumsden was the person who had touched her

privates. And Allison’s testimony about the events was supported by the findings

during her physical exam. Thus, even if the vaginal swabs were retested and were

found to contain Lumsden’s son’s DNA in addition to Lumsden’s DNA, Lumsden

has not established by a preponderance of the evidence that he would not have been

convicted if the jury had heard that DNA from a third-party (his son) was also present

in the DNA mixture on the vaginal swabs. See Tex. Code Crim. Proc. Ann. art.

64.03(a)(2)(A); Prible, 245 S.W.3d at 470.

      Accordingly, we hold that the trial court did not err by denying retesting of the

vaginal swabs under Chapter 64.

             3.     The trial court properly denied testing of Allison’s
                    underwear.

      Both Lumsden’s second and third DNA motions requested testing of Allison’s

underwear, which had not previously been tested for DNA.11 Lumsden argues that

DNA testing on Allison’s underwear will uncover his and his son’s DNA. The crux

of Lumsden’s argument is that if retesting of the vaginal swabs reveals that the other

male DNA in the mixture on the swab came from Lumsden’s son and if testing of

Allison’s underwear reveals DNA from both Lumsden and his son, then the DNA on

the vaginal swab came from the DNA on the underwear via “innocent” secondary

      The underwear was tested by UNT for semen and spermatozoa.
      11
                                                                                  The
presumptive test for semen was negative, and spermatozoa were not detected.

                                             21
transfer in the laundry. Because, as we explain below, other evidence demonstrates

that Lumsden was the perpetrator, and because Lumsden has not shown by a

preponderance of the evidence that he would not have been convicted if exculpatory

results had been obtained through DNA testing of the underwear, we cannot

conclude that the trial court erred by denying testing of Allison’s underwear.

      Lumsden quotes a portion of the Texas Court of Criminal Appeals’ decision in

Dunning, stating that “[t]ouch DNA poses special problems.” 572 S.W.3d at 693.

Lumsden seems to rely on Dunning solely for the premise that touch DNA easily

transfers, and thus Lumsden uses that premise to attempt to show that the State’s

expert “flat-out [lied] during her trial testimony” when she “told the jury that touch

DNA couldn’t transfer” and that “she ‘would think it would have to be a biological

fluid.’” Lumsden, however, ignores the portions of Dunning that are damaging to his

premise.

      Before setting forth the holding in Dunning that cuts against Lumsden’s

premise, we begin by setting forth some background about the third-party touch

DNA that was discovered in Dunning:

      With respect to the third-party DNA found in the crotch area [of the
      victim’s shorts], [the State’s expert] cautioned against jumping to the
      conclusion that the third-party DNA was from the “real” perpetrator.
      He said that the DNA samples from this case were all low-level trace
      DNA, also referred to as touch-transfer DNA or “touch” DNA, and he
      explained that there are many innocent ways by which low-level trace
      DNA can be transferred to an item of clothing. For example, he
      testified that it can be transferred between clothes that are washed
      together. Because of that, [the State’s expert] thought that the probative

                                          22
      value of the sample was low because it merely showed that someone else
      had touched the shorts at some point, and that, even then, the DNA was
      not necessarily from the person who [had] touched the shorts. We have
      expressed similar concerns: “[T]ouch DNA poses special problems
      because ‘epithelial cells are ubiquitous on handled materials,’ because
      ‘there is an uncertain connection between the DNA profile identified
      from the epithelial cells and the person who deposited them,’ and
      because ‘touch DNA analysis cannot determine when an epithelial cell
      was deposited.’” Hall v. State, . . . 569 S.W.3d 646, 658 . . . (Tex. Crim.
      App. . . . 2019). Consequently, we said, “the significant possibility of
      [touch] DNA being deposited by an innocent person reduces the
      probative value of any [touch] DNA test result.” Id.

Id. at 693. The Texas Court of Criminal Appeals relied on testimony from the State’s

expert, who had reviewed the defense expert’s findings, and found that his testimony

was more probative than the touch DNA found in the crotch of the victim’s shorts:

      [The State’s expert] testified that, generally, touch DNA is typically low-
      level, and as a result, is difficult to analyze, and that it is easily transferred
      to clothes. According to [the State’s expert], he finds mixtures of touch
      DNA from innocent people on clothing “all the time.”

             We agree with the State that the court of appeals erred because it
      failed to defer to the trial court’s implicit determination that [the State’s
      expert’s] testimony was credible. When that determination is accorded
      its proper deference, the results revealing third-party touch DNA from
      the crotch area of the shorts were significantly less probative than the
      court of appeals concluded.

Id. at 694. The Texas Court of Criminal Appeals specifically called out the court of

appeals (this court) for “accord[ing] too much value to the presence of the third-party

DNA found in the crotch area, but [in] reach[ing] that conclusion, it had to disbelieve

[the State’s expert’s] testimony about the low probative value of the touch DNA.” Id.

at 693–94 (footnote omitted). Lumsden requests that we do exactly what the Texas


                                             23
Court of Criminal Appeals proscribed: place much value on the presence of any

third-party DNA that might be found on Allison’s underwear. We decline to do so.

      In order to obtain testing of the untested underwear, it was Lumsden’s burden

to establish by a preponderance of the evidence that he would not have been

convicted if DNA testing provided exculpatory results. See Tex. Code Crim. Proc.

Ann. art. 64.03(a)(2)(A); Copple, 2020 WL 101867, at *4. Lumsden did not satisfy his

burden under Article 64.03 because the record contains other substantial evidence of

guilt independent of that for which he seeks DNA testing. Here, even assuming that

DNA testing on Allison’s underwear would show that Lumsden’s son’s DNA is

present, Lumsden failed to show how that would exculpate him when the record

contains other substantial evidence of guilt:

            • Allison told her mother, Nurse Carriker, and the forensic examiner that

             Lumsden had touched her privates; Allison did not mention being

             touched on her privates by any other male.

            • During Allison’s physical exam, Nurse Carriker noted “generalized

             redness” that covered Allison’s vaginal area.

            • Nurse Carriker testified that the redness on Allison’s vagina was

             consistent with Allison’s statement that Lumsden had put his finger

             there.




                                           24
           • Lumsden was the only male in his lineage who was present at the house

            on the night in question; his son was not home.

           • And Lumsden could not be excluded as a contributor to the male DNA

            that was found on the vaginal swab.

The presence of Lumsden’s son’s DNA on Allison’s underwear will not, without

more, constitute affirmative evidence of Lumsden’s innocence. See Bell v. State, 90

S.W.3d 301, 306 (Tex. Crim. App. 2002).

      And further assuming that DNA testing on Allison’s underwear would reveal

that it contains Lumsden’s DNA, we cannot make the leap, as Lumsden does, that the

presence of his DNA on the underwear would prove that his DNA on the vaginal

swab was there merely because his underwear transferred DNA to Allison’s

underwear via the laundry and that her underwear in turn transferred his DNA to her

vagina. Although Ryan opines in her report that such transfers are possible, she

supports her opinion with summaries of studies and articles that deal with finding

DNA and sperm only on female underwear that had been washed with underwear

from male family members. She does not describe any study in which the female in

the prior studies and articles had a vaginal swab taken after wearing the laundered

underwear and that the vaginal swab showed the presence of the male family

members’ DNA.      Additionally, Ryan’s report mentions that person-to-object-to-

person transfers are possible. But for Lumsden’s DNA to be transferred to Allison’s



                                          25
vagina according to Lumsden’s alleged “innocent transfer theory,” it would be in the

nature of person (Lumsden) to object (his underwear) to object (Allison’s underwear

via the laundry) to person (Allison’s vagina).       Neither the articles attached to

Lumsden’s second motion nor the articles described in Ryan’s report describe studies

of such attenuated DNA transfers. The trial court was therefore free to believe the

evidence presented at trial and to conclude that DNA testing of Allison’s underwear

would not exonerate Lumsden but would likely reveal the presence of his DNA—not

due to an innocent transfer via the laundry but because he put his finger in her

underwear when he touched her vagina.

      Based on the Texas Court of Criminal Appeals’ low view of touch DNA, the

substantial evidence of guilt presented at trial, and the lack of evidence substantiating

the multitudinous DNA transfers that Lumsden alleges occurred here, Lumsden has

not demonstrated by a preponderance of the evidence that, even if exculpatory results

were obtained, there exists a greater than 50% likelihood that he would not have been

convicted. See Tex. Code Crim. Proc. Ann. art. 64.03(a)(2)(A).

      Accordingly, we hold that the trial court did not err by denying DNA testing of

Allison’s underwear.

             4.     We need not address Lumsden’s remaining arguments
                    regarding his alleged compliance with the other Chapter 64
                    prerequisites.

      To succeed on his motions for postconviction DNA testing, Lumsden was

required to establish all of Chapter 64’s requirements. See Trevino, 2019 WL 1370158,

                                           26
at *3 (citing Swearingen, 303 S.W.3d at 731).       Because we have determined that

Lumsden failed to establish the requirements for retesting the vaginal swabs under

Article 64.01(a–1) and (b)(2)(A) and Article 64.03(a)(2)(A) and for testing the

underwear under Article 64.03(a)(2)(A), we need not decide if Lumsden established

Chapter 64’s other prerequisites to obtain DNA testing. See id.; see also Tex. R. App. P.

47.1.

              5.     Lumsden’s constitutional arguments are inadequately
                     briefed, and there is no constitutional right to postconviction
                     DNA testing.

        Lumsden’s final argument in his brief raises what appears to be a constitutional

issue. He contends that the State’s refusal to release biological evidence for testing

and the trial court’s refusal to order DNA testing on the requested items “has

deprived [him] of his liberty interests in utilizing state procedures to obtain reversal of

his conviction and prove his innocence.” Lumsden cites no law—other than Chapter

64 generally—to support his argument, nor does he mention what constitutional

amendments provide the liberty interests that he alleges he has been deprived of. We

hold that Lumsden has forfeited this argument due to inadequate briefing. See Tex. R.

App. P. 38.1(i); Dupree v. State, No. 02-15-00332-CR, 2016 WL 4538598, at *5 (Tex.

App.—Fort Worth Aug. 31, 2016, no pet.) (per curiam) (mem. op., not designated for

publication). Alternatively, even if Lumsden had properly briefed this argument, there

is no freestanding due-process right to DNA testing. See Ramirez, 621 S.W.3d at 717;

Gutierrez, 337 S.W.3d at 889; see also Ex parte Mines, 26 S.W.3d 910, 914 (Tex. Crim.

                                            27
App. 2000) (stating that there is no constitutional right to postconviction DNA

testing).

             6.     We dispose of Lumsden’s sole issue.

       Having analyzed Lumsden’s dispositive arguments, we conclude that the trial

court did not err by denying Lumsden’s second and third motions for postconviction

DNA testing. 12 See Tex. R. App. P. 47.1. Accordingly, we overrule his sole issue.

                                   IV. Conclusion

       Having overruled Lumsden’s sole issue, we affirm the trial court’s order

denying Lumsden’s second and third motions for postconviction DNA testing and his

request for appointed counsel.

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 23, 2021




       12
         In his brief, Lumsden requests that we appoint his postconviction counsel to
present oral argument. Because this case was submitted without oral argument, we
deny that request as moot. To the extent that Lumsden’s brief raises other arguments
in this appeal broadly challenging his convictions on other grounds (e.g., ineffective
assistance for failing to properly request funding for expert testimony at trial), those
challenges are beyond the scope of a Chapter 64 proceeding, and we do not consider
them. See Ford v. State, No. 02-18-00080-CR, 2018 WL 4627163, at *2 (Tex. App.—
Fort Worth Sept. 27, 2018, no pet.) (mem. op., not designated for publication).

                                          28